        Case 20-50527-LSS            Doc 38       Filed 03/16/20       Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW JERSEY

In the Matter of:

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                    Debtors.




BOY SCOUTS OF AMERICA,                                       Adv. Pro. No. 20-50527 (LSS)

                                Plaintiff,                   Related Docket Nos. 6, 7, 25

v.

A.A., et. al.,

                                Defendants.



          DEFENDANTS R.L. and C.L., HIS WIFE’S OBJECTION TO BSA'S MOTION
         FOR A PRELIMINARY INJUNCTION PURSUANT TO SECTIONS 105(a) AND
           362 OF THE BANKRUPTCY CODE AND JOINDER TO OBJECTION OF
             DEFENDANTS A.S., B.L., C.F., E.B., F.A., K.W., AND N.C. TO SAME


        Defendants, R.L. and C.L., his wife (“Defendants”) by and through their undersigned

counsel hereby object to Boy Scouts of America’s (“BSA”) Motion for a Preliminary Injunction

Pursuant to §§105(a) and 362 of the Bankruptcy Code (Adv. Docket No. 6) (the "Motion") and

joins (the "Joinder") the First Memorandum in Opposition to the Motion of Defendants A.S.,

B.L., C.F., E.B., F.A., K.W. and N.C. to the Motion (Adv. Docket No. 25) (the "Kentucky Abuse

Victims' Opposition")1. In support of the Objection and Joinder, Defendants adopts and sets forth



1
 Capitalized terms herein shall have the same meanings ascribed to them in the Kentucky Abuse Victims’
Opposition unless otherwise noted.
         Case 20-50527-LSS          Doc 38    Filed 03/16/20     Page 2 of 3




as if fully set forth herein at length the legal arguments set forth in the Kentucky Abuse Victims’’

Opposition.

                                                  JOINDER

         1.       On February 18, 2020 (the "Petition Date"), the Plaintiff in the above- captioned

adversary proceeding (the "Adversary Proceeding"), along with its affiliate Delaware BSA, LLC,

filed a voluntary petition for bankruptcy relief under chapter 11 of title 11 of the United States

Code (the "Bankruptcy Code").

         2.       On the Petition Date BSA also filed a verified complaint (Adv. Docket No. 1) (the

"Sealed Complaint"). The Plaintiff subsequently filed a redacted version of the Sealed Complaint

(Adv. Docket No. 14) (the "Redacted Complaint").

         3.       Among other things, BSA is seeking a preliminary injunction which will last one

hundred and eighty (180) days from its issuance, that would extend the automatic stay to

approximately three hundred and forty-two (342) non-Debtor parties (collectively, the "BSA

Related Parties"), and frustrate abuse victims such as R.L. in approximately three hundred (300)

separate actions filed by such abuse victims in federal, territorial, and state courts for 24 states

(none of which state court are located in are Delaware) and the territory of Guam.

         4.       R.L is an abuse victim, who along with his wife filed a complaint in the Superior

Court of New Jersey (ESX-L-1690-20)(the “State Court Action”). On or about February 28,

2020, BSA filed a Notice of Removal Pursuant to 28 U.S.C. §1452 and Rule 9027 of the Federal

Rules of Bankruptcy Procedure, with the United States District Court for the District of New

Jersey, whereby it removed the State Court Action to federal court.

         5.       On March 3, 2020, the Plaintiff filed its motion for an order pursuant to 28 U.S.C.

§§ 157(b)(5) and 1334(b) fixing venue of the Pending Abuse Actions in the United States District




                                                  -2-
4850-9690-4375, v. 2
         Case 20-50527-LSS          Doc 38     Filed 03/16/20      Page 3 of 3




Court for the District of Delaware (the "Nationwide Transfer Motion"), in the United States

District Court for the District of Delaware (the "District Court")(Case No. 1:20-mc-00078-

RGA). The Debtors have requested that the District Court stay any further briefing relative to the

Nationwide Transfer Motion, and have requested that the District Court hold a status conference

after the hearing regarding the Motion is conducted.

         6.       Defendants object to the relief sought in the Motion and adopt and reiterate as if set

forth herein at length, the legal arguments advanced in the Kentucky Abuse Victims' Opposition.

         7.       To the extent not inconsistent with this Joinder, Defendants reserve their right to

join any other objections that may be filed in response to the Motion, to seek discovery from

Plaintiff and to present additional arguments at the time of the hearing.

         WHEREFORE, R.L and C.L., his wife respectfully request that the Court enter an order

denying the Motion and granting them such other and further relief as is appropriate.


Dated: March 16, 2020                            JOHN R. WEAVER, JR., P.A.

                                                 By: /s /John R. Weaver, Jr.
                                                 John R. Weaver, Jr.
                                                 831 N. Tatnall Street, Suite 200
                                                 Wilmington, Delaware 19801
                                                 (302) 428-1077 (main)
                                                 (302) 655-7371 (direct)
                                                 jrweaverlaw@verizon.net

                                                 and

                                                 STARK & STARK, P.C.
                                                 Joseph H. Lemkin, Esq.
                                                 993 Lenox Drive
                                                 Lawrenceville, NJ 08648
                                                 (609) 791-7022 (direct)
                                                 (609) 896-9060 (main)
                                                 (609) 895-7395 (facsimile)
                                                 Attorneys for Defendants, R.L. and C.L., his wife



                                                   -3-
4850-9690-4375, v. 2
